DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/04/2019 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claims 1, 10 and 18, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a first node configured: to generate a random alphanumeric string; to receive a cipher text and a key from an enterprise key management server; and to decrypt the cipher text using the key and an algorithm to generate a first decrypted value, wherein the first node compares the random alphanumeric string with the first decrypted value to verify the key that is received at the first node; a second node configured to receive the cipher text, the key, and the algorithm from the first node in response to the first decrypted value matching the random alphanumeric string, wherein the second node decrypts the cipher text using the key and the algorithm to generate a second decrypted value, wherein the first node compares the second decrypted value with the random alphanumeric string to verify the key that is received at the second node; and a self-encrypting drive configured to receive the key from the second node in response to the second decrypted value matching the random alphanumeric string, wherein the self-encrypting drive utilizes the key upon authentication of the key by the second node” in combination with all the elements of the claims respectively. 
The dependent claims 2-9, 11-17 and 19-20 are allowable due to its dependence on independent claims 1, 10 and 18 respectively.

The closest prior art made of record are:
Collier et al. (US2017/0288867) teaches method and system for authenticating a system to access diagnostic interface in a storage device.  A controller receives a request from the computer system to initiate a cryptographic nonce to access diagnostic interface in the storage device.  The controller generates a nonce and returns to the computer system.  Upon receiving an unlock request from the computer system to access the diagnostic interface including a signed nonce comprising at least the nonce encrypted with a private key by the authorized unlock system, the controller uses a public key that is a cryptographic pair with the private key to decrypt the signed nonce to determine whether to grant the computer system access to the diagnostic interface in the storage device.
Bursell  (US2013/0145160) teaches method and system for retrieving decryption keys from a secure location that is separate from the encrypted data.  In particular, for each decryption key, there is an associated key ID, public and private authentication key pair and a storage key.  The decryption key is encrypted and can be decrypted with the storage key.  A key-server securely stores the encrypted decryption key, key ID and public authentication key.  A separate key-host stores the storage key, key ID and private authentication key.  For the key-host to retrieve the encrypted decryption key, the key-server first authenticates the key-host using the authentication keys.  Upon receipt of the encrypted decryption key, the key-host decrypts the encrypted key using the storage key.  
Lin et al.  (US2012/0124386) teaches method and system for refreshing content in a storage device.  A content replication system authenticates to each of a plurality of storage devices in parallel without creating a unique secure channel with each respective storage device.  After authenticating to each of the plurality of storage devices, the content replication system is permitted to write content to, but not read content from, each of the plurality of storage devices.  The content replication system then writes content to each of the plurality of storage devices in parallel. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495